Title: Thomas Jefferson to George W. Campbell, 8 May 1814
From: Jefferson, Thomas
To: Campbell, George W.


          Dear Sir  Monticello May 8. 14.
          Genl Kosciuszko whose revolutionary services and general devotion to the cause of liberty have rendered him dear to this country, made a deposit of all his funds in the monied institutions of this country,
			 placing them under my general superintendance, which is exercised
			 through mr Barnes who will have the honor of handing you this letter, and whom I take this occasion to make known to you for his great worth.
			 I have instructed him to dispose of
			 the General’s bankstock and to invest it in
			 the new loan of the US. but
			 the immediate object of this letter is to observe that during the war we have found it impracticable to remit to the General his annual interest, in consequence of which his letters inform me of his great distress in Paris, which must I know be great indeed. I have supposed it possible that he might perhaps be availed of some of the money transactions of your department so as to recieve his remittances thro’ them. any facility you may be so kind as to offer to mr Barnes for this purpose, besides being recieved as a personal favor to myself, will extend a much needed relief to one of our great revolutionary worthies.
          I avail myself of this first occasion of congratulating you on your accession to the honorable and important station you now occupy. it is always a gratification to me to see the public offices confided to those whom I know to come into them with singleness of view to the public good. Accept the assurance of my great respect & esteem.
          Th:
            Jefferson
        